DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 09/17/2021 has been entered and carefully considered. Claims 1, 2, 6, 7, 9, 14 and 16 are amended. Claim 17 and 18 are new. Claims 1-18 have been examined and rejected.
 
Response to Amendment and Arguments
3.	Applicant’s arguments filed on 09/17/2021 with respect to rejections of claims 1-18 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tuliani et al. (U.S. PGPub 2016/0173639) in view of Hejlsberg et al.(U.S. PGPub 2008/0177716) in view of Lepeska et al. (U.S. patent no. 9912718).

Tuliani teaches a method for caching data from a database at a proxy server, the method comprising: executing an over-caching function for a cache of a proxy server, the proxy server deployed in a wide area network and receiving client requests from a plurality of clients, the over-caching function comprising (Tuliani, see para 0044, 0045, Caching server 104a interpreted as proxy server will generate a content request 118 that is transmitted to origin server 102, requesting the predicted future content indicated in content request 116, if the desired content requested by client application 110a is not already cached at caching server 104a, caching server 104a may indicate the desired content in content request 118, Origin server 102 transmit content of content 112 to caching server 104a in a response 120 to content request 118, where response 120 include the desired content and the predicted future content): 
in response to a client request that uses an application layer protocol (Tuliani, see para 0071, request formatter 604 may generate the request in the form of an HTTP (hypertext transfer protocol) request message, the HTTP request message may be configured to request the desired content )
and that causes the proxy server to need to send a first database query in a database query language to a remote database associated with an origin infrastructure remote from the proxy server (Tuliani, see para 0051, 0052, Caching server 202 may optionally transmit a request to origin server 102 for the desired content indicated in first desired content request 210 if the desired content is not already cached by caching server 202, in response to server request 212, origin server 102 may transmit a server response 214 that includes the desired content, if requested. For instance, origin server 
Tuliani exclusively fails to teach based on evaluation of one more past database queries to the remote database, expanding the first database query, by modifying one or more portions of the first database query that are expressed in the database query language, to create a second database query that requests more data from the remote database than the first database query and more data than is necessary to respond to the client request; sending the second database query to the remote database instead of the first database query;
In a similar field of endeavor Hejlsberg teaches based on evaluation of one more past database queries to the remote database, expanding the first database query, by modifying one or more portions of the first database query that are expressed in the database query language (Hejlsberg, see para 0044-0047, data shape generation component 210 includes an eager loading policy generation component 402 that creates eager loading policies interpreted as prefetching policy for extended database query, eager loading policy 406 identifies data related to a specific type that is to be loaded when a query retrieves the specified type orders related to a customer are typically loaded when a customer object is loaded, to minimize latency and roundtrips to the database, a data shape can be defined that includes an eager loading policy for customer type that require loading of orders associated with a customer, whenever a customer type object is retrieved from the database), 
to create a second database query that requests more data from the remote database than the first database query and more data than is necessary to respond to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg as doing so would provide an efficient method for using one or more policies that direct eager loading of data that is likely to be of interest be identified based upon eager loading policies and retrieved with query results, minimizing repeated data transfer (Hejlsberg, see para 0007).
receiving a response to the second database query (Tuliani, see para 0052 step 306, the additional content is received from the origin server. For instance, in response to server request 212, origin server 102 may transmit a server response 214 that includes the desired content, if requested, origin server 102 may access the predicted additional content in storage associated with origin server 102, and may transmit the 
extracting a subset of the data from the response to serve the client request; and, caching all of the data from the response in the cache, for use in serving subsequent client requests (Tuliani, see 0053, 0054, 0057, 0058 step 308, the desired content is cached and  transmitted to the client application at the user device, step 310, the additional content is cached, step 402, a second request is received from the client application that includes a request for the additional content, step 404, the cached additional content is served to the client application at the user device).
Tuliani in view of Hejlsberg fails to exclusively teach the second database query is created based on evaluation of one more past database queries to the database;
In a similar field of endeavor Lepeska teaches the second database query is created based on evaluation of one more past database queries to the database query and more data than is necessary to respond to the client request (Lepeska, see col 38 lines 21-55analysis module such as web transaction tracking module 248, in conjunction with parsers that may be internal or external to the module, such as parsers 244 and 216, all of FIG. 2, may perform analysis in step S910 that performed on any portion of a web page transaction, including root requests and responses, and child requests and responses, step S930, for web transaction data where only certain parameters have been seen before, the proxy server may check stored history data for a generalized model that matches the parameters and host, step S940, for web page transactions that have been seen before, the system may check the validity of the current model and prefetch with applicable models).


As per claim 2
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 1, wherein the one or more past database queries to the database are database queries collected over a defined time period before the client request (Lepeska see col. 27 lines 52-60 A bin count may describe how many requests for this bin have occurred since time T as in to fig. 7, a bin counts can report how many entries have been received for the bin including those values of A, B, C since the earliest child with URL value=X was received).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Lepeska, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;
As per claims 3 and 10
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 1, wherein the one or more past database queries to the database are a configured number of database queries observed and stored by the proxy server before the client request (Lepeska see col. 27 lines 52-60 , col. 28 lines 1-14, a bin count may describe 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Lepeska, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claims 4 and 11
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 1, wherein the evaluation of the one or more past database queries comprises aggregating the one or more past database queries to create the expanded query (Lepeska see col. 31 lines 60-65, col. 32 lines 1-5, dynamic fields may derive values supplied from user specific data, where user specific value may appear in multiple downloads by a single client, an ID value from a previous day could be used in a new prefetch request, for the modeler to detect these cases, it needs to have access to a long-term history for the individual user, this might involve data from a proxy server net session database, the prefetching system may expand on web transaction models to incorporate a user-specific indexing of the global database).


As per claims 5 and 15
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 1, wherein the client request is for any of: a web page, web application, and web API (Lepeska col. 12 lines 39-45, figs. 2A and 2B, the user selects a universal recourse locator (URL) address which directs web browser 206 (Internet Explorer.RTM., Firefox.RTM., Netscape Navigator.RTM., etc.) to a website).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Lepeska, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claims 8
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 7, wherein the content request comprises an explicit database query, and said generation of the database query, prior to expanding, comprises any of extracting and re-formatting said explicit database query from the content request (Lepeska see col. 23 lines 29-36, The protocol, hostname, path components, and query arguments are extracted from the URL. Each host name may be evaluated independently. The path components may be 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Lepeska, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

 As per claim 9
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 7, wherein the one or more past database queries to the database are database queries collected over a defined time period before the client request (Lepeska see col. 27 lines 52-60 , col. 28 lines 1-14, a bin count may describe how many requests for this bin have occurred since time T as in to fig. 7, a bin counts can report how many entries have been received for the bin including those values of A, B, C since the earliest child with URL value=X was received, a bin count may be implemented using a circular buffer containing timestamps when the root was requested, a sorted list can be used to find how many entries have been received since any arbitrary time T). It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Lepeska, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claims 12

It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Lepeska, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claims 13
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 7, wherein the database comprises any of: a SQL, no-SQL database, relational database, key-value store ( Lepeska see col. 58 lines 23-28the database 1520 can be a relational database, such as an Oracle.TM. database, that is adapted to store, update, and retrieve data in response to SQL-formatted commands , where the database of user usage data further comprises a set of timing data and a second statistical record of hits, misses, and failures for a set of objects associated with a key/value pair of the first root HTTP request).


As per claims 14
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 7, wherein the necessary and unnecessary database records comprise any of: a table row, a table column, a table cell, a value associated with a key, a node in a data structure (Lepeska see col. 3 lines 47-51, where the database of user usage data further comprises a set of timing data and a second statistical record of hits, misses, and failures for a set of objects associated with a key/value pair of the first root HTTP request).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Lepeska, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claim 17,
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 1, wherein each of the first and second database queries comprise any of: a query for a tabular database, a query for a graph database (Hejlsberg, see para 0039 database tables 300 describe sales information and relationships used in examples are tabular, 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claim 18,
Tuliani in view of Hejlsberg in view of Lepeska teaches the method of claim 1, wherein the client request comprises an HTTP request (Tuliani, see para 0071, request formatter 604 may generate the request in the form of an HTTP (hypertext transfer protocol) request message, the HTTP request message may be configured to request the desired content, and the predicted additional content may be indicated in the HTTP request message in any suitable manner, such as being indicated in a header).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457